DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 11,264,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-16 of U.S. Patent No. 11,264,310 disclose all limitations of claims 21-28 of the instant application. In some claims, the wordings may be different but the intended meanings of the limitations are the same, for example, “covering” and “enclosing” have same meaning.
17/683,768
U.S. Patent No. 11,264,310
21. A method, comprising:

attaching first semiconductor dies to respective first die attach pads of first device portions of respective first columns of a lead frame;

attaching second semiconductor dies to respective second die attach pads of second device portions of respective second columns of the lead frame, the lead frame including rows that extend along a first direction and the first and second columns extend along a second direction, the first direction being perpendicular to the second direction;

covering the first semiconductor dies of each respective first column in a single respective first package structure;
covering the second semiconductor dies of each respective second column in a single respective second package structure;

cutting the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction;

moving the first columns along the second direction relative to the second columns; and
performing a cutting process that cuts through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction.
22. The method of claim 21, wherein moving the first columns along the second
direction relative to the second columns comprises: deforming punch bars proximate first ends of the respective first columns along a third direction normal to a plane of the first and second directions to extend spring bars proximate second ends of the respective first columns along the second direction.
23. The method of claim 21, wherein moving the first columns along the second direction relative to the second columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns.
24. The method of claim 21, further comprising, before performing the molding
process: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns.
25. A method, comprising:

attaching first semiconductor dies to respective first die attach pads of first device portions of respective first columns of a lead frame;

attaching second semiconductor dies to respective second die attach pads of second device portions of respective second columns of the lead frame;

covering the first semiconductor dies of each respective first columns in a single respective first package structure;
covering the second semiconductor dies of each respective second column in a single respective second package structure;








moving the first columns relative to the second columns; and

separating individual packaged electronic devices of the respective first and second columns from one another.
26. The method of claim 25, wherein moving the first columns relative to the second
columns comprises: deforming punch bars proximate first ends of the respective first columns to extend spring bars proximate second ends of the respective first columns along the second direction.


27. The method of claim 25, wherein moving the first columns comprises moving the
first columns by a pitch spacing distance of the first lead portions relative to the second columns.

28. The method of claim 25, further comprising, before covering the first
semiconductor dies and second semiconductor dies: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least
one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns.
9. A method, comprising: 
performing a die attach process that: 
attaches first semiconductor dies to respective first die attach pads of first device portions of respective first columns of a lead frame; and 

attaches second semiconductor dies to respective second die attach pads of second device portions of respective second columns of the lead frame, the lead frame including rows that extend along a first direction and the first and second columns extend along a second direction, the first direction being perpendicular to the second direction; 
performing a molding process that: 
encloses the first semiconductor dies of each respective first columns in a single respective first package structure; and 
encloses the second semiconductor dies of each respective second column in a single respective second package structure; 
performing a lead trimming process that 
cuts through the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction; 

moving the first columns along the second direction relative to the second columns; and 
performing a cutting process that cuts through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction.
10. The method of claim 9, wherein moving the first columns along the      second direction relative to the second columns comprises: deforming punch bars proximate first ends of the respective first columns along a third direction normal to a plane of the first and second directions to extend spring bars proximate second ends of the respective first columns along the second direction.
11. The method of claim 9, wherein moving the first columns along the second direction relative to the second columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns.
12. The method of claim 9, further comprising, before performing the molding process: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns.
13. A method, comprising: 
performing a die attach process that:
attaches first semiconductor dies to respective first die attach pads of first device portions of respective first columns of a lead frame; and 

attaches second semiconductor dies to respective second die attach pads of second device portions of respective second columns of the lead frame;
 performing a molding process that:
 encloses the first semiconductor dies of each respective first columns in a single respective first package structure; and
 encloses the second semiconductor dies of each respective second column in a single respective second package structure; 
performing a lead trimming process that cuts through the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction; 
moving the first columns along the second direction relative to the second columns; and 

separating individual packaged electronic devices of the respective first and second columns from one another.
14. The method of claim 13, wherein moving the first columns along the second direction relative to the second columns comprises: deforming punch bars proximate first ends of the respective first columns along a third direction normal to a plane of the first and second directions to extend spring bars proximate second ends of the respective first columns along the second direction.
15. The method of claim 13, wherein moving the first columns along the second direction relative to the second columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns.
16. The method of claim 13, further comprising, before performing the molding process:                                                                                                                      performing                               an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns.


Claim Objections
Claim 29 is objected to because of the following informalities: the claim should be ended with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zitzlsperger et al. (U.S. Patent No 9,219,210).
Regarding to claim 32, Zitzlsperger teaches a method (Figs. 3-5, Figs. 7-10), comprising:
attaching semiconductor devices to respective die attach pads of a lead frame (Figs. 7-10, column 9, lines 17-28, attaching semiconductor devices 8 to respective die attach pads 38 of a lead frame);
covering the semiconductor devices in package structures (Figs. 7-10, element 85);
moving at least some of the package structures with respect to others of the package structures (column 10, lines 17-20, moving at least some of the package structures with respect to others of the package structures by bending); and
separating the moved and unmoved package structures into individual packaged semiconductor devices (column 10, lines 17-20, the package structures are separated during singulation process by bending the web to break the connections).
Regarding to claim 33, Zitzlsperger teaches multiple semiconductor devices are in any one package structure (Figs. 8A-B).
Regarding to claim 34, Zitzlsperger teaches more than one package structures are on the lead frame (Fig. 7C).
Regarding to claim 35, Zitzlsperger teaches first ones of the semiconductor devices are attached to respective first die attach pads of first device portions of respective first columns of the lead frame and second ones of the semiconductor devices are attached to respective second die attach pads of second device portions of respective second columns of the lead frame (Fig. 9, column 9, lines 61-65, first ones of the semiconductor devices are attached to respective first die attach pads, under the die, of first device portions of respective first columns of the lead frame and second ones of the semiconductor devices are attached to respective second die attach pads of second device portions of respective second columns of the lead frame by wiring 9).
Regarding to claim 36, Zitzlsperger teaches one portion of the separating includes cutting the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction (Fig. 8B, Fig. 9B).
Regarding to claim 39, Zitzlsperger teaches one portion of the separating includes performing a cutting process that cuts through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction of the lead frame including rows that extend along a first direction and the first and second columns extend along a second direction, the first direction being perpendicular to the second direction (Fig. 7D, first direction is into the page, second direction is horizontal direction).
Regarding to claim 40, Zitzlsperger teaches before performing the molding process: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns (Fig. 7D, column 9, lines 17-28, connections from die 8 to the leadframe are formed first, then the recess is filled, as molding process, then the singulation process is performed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mustanir et al. (U.S. Patent No. 9,966,326) in view of Lee et al. (U.S. Patent Application Publication No. 2017/0345743).
Regarding to claim 21, Mustanir teaches a method, comprising (the method steps are not claimed to impart in a specific order):
attaching first semiconductor dies to respective first die attach pads of first device portions of respective first columns of a lead frame (Fig. 2, column 5, lines 40-45; Fig. 4, column 5, lines 48-52, first semiconductor dies 205 on left side of the lead frame);
attaching second semiconductor dies to respective second die attach pads of second device portions of respective second columns of the lead frame, the lead frame including rows that extend along a first direction and the first and second columns extend along a second direction, the first direction being perpendicular to the second direction (Fig. 2, column 5, lines 40-45; Fig. 4, column 5, lines 48-52, second semiconductor dies 205 on right side of the lead frame, first direction is left to right, second direction is into the page);
covering the first semiconductor dies of each respective first column in a single respective first package structure (Fig. 6, column 6, lines 13-15);
covering the second semiconductor dies of each respective second column in a single respective second package structure (Fig. 6, column 6, lines 13-15);
cutting the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction (Fig. 8);
performing a cutting process that cuts through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction (Fig. 11). 
        Mustanir does not disclose moving the first columns along the second direction relative to the second columns.
        Lee teaches moving the first columns along the second direction relative to the second columns ([0027], lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mustanir in view of Lee to move the first columns along the second direction relative to the second columns in order to enhance singulation process.
Regarding to claim 22, Lee teaches wherein moving the first columns along the second direction relative to the second columns comprises: deforming punch bars proximate first ends of the respective first columns along a third direction normal to a plane of the first and second directions to extend spring bars proximate second ends of the respective first columns along the second direction (Figs. 10-12, [0029], lines 2-8).
Regarding to claim 23, Lee teaches wherein moving the first columns along the second direction relative to the second columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns (Figs. 10-12, [0029], lines 2-8).
Regarding to claim 24, Mustanir teaches before performing the molding process: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns (Fig. 4, column 5, lines 48-52).
Regarding to claim 25, Mustanir teaches a method, comprising:
attaching first semiconductor dies to respective first die attach pads of first device portions of respective first columns of a lead frame (Fig. 2, column 5, lines 40-45; Fig. 4, column 5, lines 48-52, first semiconductor dies 205 on left side of the lead frame);
attaching second semiconductor dies to respective second die attach pads of second device portions of respective second columns of the lead frame(Fig. 2, column 5, lines 40-45; Fig. 4, column 5, lines 48-52, second semiconductor dies 205 on right side of the lead frame, first direction is left to right, second direction is into the page);
covering the first semiconductor dies of each respective first columns in a single respective first package structure (Fig. 6, column 6, lines 13-15);
covering the second semiconductor dies of each respective second column in a single respective second package structure (Fig. 6, column 6, lines 13-15);
separating individual packaged electronic devices of the respective first and second columns from one another (Fig. 11).
        Mustanir does not disclose moving the first columns relative to the second columns.
        Lee teaches moving the first columns relative to the second columns ([0027], lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mustanir in view of Lee to move the first columns along the second direction relative to the second columns in order to enhance singulation process.
Regarding to claim 26, Lee teaches moving the first columns relative to the second columns comprises: deforming punch bars proximate first ends of the respective first columns to extend spring bars proximate second ends of the respective first columns along the second direction (Figs. 10-12, [0029], lines 2-8).
Regarding to claim 27, Lee teaches wherein moving the first columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns (Figs. 10-12, [0029], lines 2-8).
Regarding to claim 28, Mustanir teaches before covering the first semiconductor dies and second semiconductor dies: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns (Fig. 4, column 5, lines 48-52).
Regarding to claim 29, Mustanir teaches cutting the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction (Fig. 11).
Regarding to claim 30, Mustanir teaches cutting through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction (Fig. 11).
Regarding to claim 31, Mustanir teaches cutting through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction (Fig. 11).
Regarding to claim 32, Mustanir teaches a method, comprising:
attaching semiconductor devices to respective die attach pads of a lead frame (Fig. 2, column 5, lines 40-45; Fig. 4, column 5, lines 48-52, semiconductor dies 205 attached on the pads of a lead frame);
covering the semiconductor devices in package structures (Fig. 6, column 6, lines 13-15);
separating the package structures into individual packaged semiconductor devices (Fig. 11).
        Mustanir does not disclose moving at least some of the package structures with respect to others of the package structures.
        Lee teaches moving at least some of the package structures with respect to others of the package structures ([0027], lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mustanir in view of Lee to move at least some of the package structures with respect to others of the package structures in order to enhance singulation process.
Regarding to claim 33, Mustanir teaches multiple semiconductor devices are in any one package structure (Fig. 6).
Regarding to claim 34, Mustanir teaches more than one package structures are on the lead frame (Fig. 6).
Regarding to claim 35, Mustanir teaches first ones of the semiconductor devices are attached to respective first die attach pads of first device portions of respective first columns of the lead frame and second ones of the semiconductor devices are attached to respective second die attach pads of second device portions of respective second columns of the lead frame (Fig. 7).
Regarding to claim 36, Mustanir teaches one portion of the separating includes cutting the lead frame along trim lines to separate respective first and second lead portions of adjacent ones of the first and second columns of the lead frame, the trim lines being parallel to the second direction (Fig. 9).
Regarding to claim 37, Lee teaches moving the first columns along the second direction relative to the second columns ([0027], lines 5-8).
Regarding to claim 38, Lee teaches wherein moving the first columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns (Figs. 10-12, [0029], lines 2-8).
Regarding to claim 39, Mustanir teaches one portion of the separating includes performing a cutting process that cuts through the lead frame and the first and second package structures along cut lines between the first device portions of the respective first columns and between the second device portions of the respective second columns, the cut lines being parallel to the first direction of the lead frame including rows that extend along a first direction and the first and second columns extend along a second direction, the first direction being perpendicular to the second direction (Fig. 11, first direction is into the page, second direction is horizontal direction).
Regarding to claim 40, Mustanir teaches before performing the molding process: performing an electrical connection process that: electrically couples at least one of the first lead portions to a conductive feature of the respective first semiconductor die of the respective first device portions of the respective first columns; and electrically couples at least one of the second lead portions to a conductive feature of the respective second semiconductor die of the respective second device portions of the respective second columns (Fig. 5).
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zitzlsperger et al. (U.S. Patent No 9,219,210), as applied to claims 32 and 36 above, in view of Lee et al. (U.S. Patent Application Publication No. 2017/0345743). 
Regarding to claim 37, Zitzlsperger does not disclose moving the first columns along the second direction relative to the second columns. Lee teaches moving the first columns along the second direction relative to the second columns ([0027], lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zitzlsperger in view of Lee to move the first columns along the second direction relative to the second columns in order to enhance singulation process.
Regarding to claim 38, Lee teaches moving the first columns along the second direction relative to the second columns comprises moving the first columns by a pitch spacing distance of the first lead portions relative to the second columns (Figs. 10-12, [0029], lines 2-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828